         Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
_____________________________________
                                               :
Jose Bisono, Joaquin Vicente, and Edgar Mendez :
                                               :
                                               :
                                               :
              Plaintiffs,                      :
                                               : Case No. 7:17-cv-09431-JCM
v.                                             :
                                               :
TDL Restoration Inc.,                          :
Driton Quni and Gjon Quni,                     :
                                               :
                                               :
              Defendants.                      :
                                               :
_____________________________________          :


     AFFIDAVIT OF ROBERT MCCREANOR, ESQ. IN SUPPORT OF PLAINTIFFS’
                 MOTION FOR ATTORNEYS’ FEES AND COSTS

Robert McCreanor, Esq., being duly sworn, deposes and says:

        1.      I serve as the legal director of Worker Justice Center of New York (WJCNY),

Plaintiffs’ counsel herein. WJCNY, a statewide non-profit legal assistance organization represents

low-wage and immigrant workers throughout New York State in labor, employment and other

related litigation matters.

        2.      Along with my colleagues Maureen Hussain and John Marsella, I have been co-

counsel for Plaintiffs in this case and responsible for the prosecution of their claims against

Defendants.

        3.      I make these statements based on personal knowledge and would so testify if

called as a witness at trial.

I.      History of the Litigation



                                                  1
        Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 2 of 15



       4.      This is an action under the FLSA and NYLL to recover unpaid wages owed by

Defendants to Plaintiffs who performed long hours of physical labor in Defendants’ construction

business but were never paid a premium rate for overtime hours, were paid nothing whatsoever

for many hours of “off the clock” work and were repeatedly given pay checks that bounced.

Defendants never maintained time and pay records in compliance with the FLSA and NYLL and

failed to give Plaintiffs the required hiring and wage notices under NYLL. See Complaint, ECF

Docket 1.

       5.      Prior to the commencement of this action, Defendants sought to evade

responsibility for Plaintiffs’ owed wages, failing to even reimburse Plaintiffs for their bounced

paychecks. ECF Dkt. 115.

       6.      Defendants’ recordkeeping and litigation decisions required Plaintiffs’ counsel to

perform substantial work in this case.

       7.      In their Answer, Defendants interposed numerous affirmative defenses which are

inapplicable to Plaintiffs’ FLSA and NYLL claims. Defendants’ original “Sixth Affirmative

Defense” alleged, inter alia, that “Plaintiff Bisono was having sex in a car with a nurse,

notwithstanding the fact he is married to another woman” and “Plaintiff has fathered other

children with other women outside his marriage.” Id. In the interest of judicial economy,

Plaintiffs did not move to strike these defenses, but were compelled to spend time researching

the law and convincing Defendants to withdraw their Sixth Affirmative Defense.

       8.      Throughout discovery, Defendants persisted in seeking to question Plaintiffs

about this and other similarly irrelevant topics including their country of birth, citizenship and

immigration status, employment authorization and corresponding taxpayer status (Dkt. 57, pp. 7-

9; Dkt. 60-1, pp. 10-11, 20-21); Plaintiff Joaquin Vicente’s family composition, the maternity of



                                                  2
        Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 3 of 15



his children, and plans for guardianship of his children in the event of an emergency (Dkt. 60-1,

pp. 8-10; Dkt. 61-1, pp. 5-8, 19-22); and the name and location of Plaintiff Joaquin Vicente’s

children’s health care providers (Dkt. 61-2, pp. 18-21). Defendants’ insistence on pushing these

irrelevant issues, none of which constitute or support an actual legal defense to the Plaintiffs’

wage and hour claims, caused Plaintiffs’ counsel to devote additional time to deposition

preparation, counseling of their clients in relation to Defendants’ inquiries and, ultimately, filing

motions in limine to exclude reference to any such claims at trial. (Dkts. 82, 83)

       9.      Defendants’ arguments shifted through the course of this litigation but were

consistently contrary to well established law. They initially claimed that their payment of

Plaintiffs’ meal breaks entitled them to an ex post facto credit against Plaintiffs’ owed wages and

that, on balance, Plaintiffs’ actually owed money to Defendants. After more than a year of

litigation, and only after Plaintiffs’ filing of another motion in limine, Defendants flatly conceded

that “the law seems fairly established as to payment for mealtime breaks.” (Dkt. 97) Defendants

then claimed, incredibly, that they did not have a policy of paying for meal breaks, despite their

previously stated position in this litigation and their own written policy. Id. Defendants

subsequently sought to claim “offset credit” for purported loans or tax related payments which

they did not plead in their Answer, on which they had conducted no discovery and which under

no circumstances would be legally permissible defenses to FLSA and NYLL wage claims.

Plaintiffs moved for exclusion of any information relation to Plaintiffs’ taxpayer status at trial.

(Dkt. 82)

       10.     Because Defendants maintained time and pay records in an incomplete and

disorganized manner, Plaintiffs’ counsel were required to undertake a time-consuming review of

years’ worth of handwritten call-in sheets and cross-check them against a variety of other



                                                  3
        Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 4 of 15



documents, including weekly pay worksheets, ADP records, pay stubs, check memos, and emails

in order to substantiate Plaintiffs’ claims and calculate damages.

       11.     Defendants did not respond to discovery within the time allotted by the rules.

When they finally responded, they produced ten “boxes” including thousands of pages of

documents without Bates stamps or any form of pagination whatsoever, that Plaintiffs had to sort

through, and with no indication of what material was supposedly responsive to which request.

This necessitated hours of work by Plaintiffs’ counsel to review, catalogue and analyze

Defendants’ production. This cumbersome work continued through final pre-trial preparation as

Plaintiffs’ counsel was required to painstakingly identify and pull from the jumbled production

documents to be used as exhibits in opposition to Defendants’ summary judgment motion and at

trial and information to be input into Plaintiffs’ summary exhibit.

       12.     Throughout this litigation, Plaintiffs have sought to avoid unnecessary

expenditure of time and money and to resolve the matter through negotiated settlement.

Plaintiffs participated in multiple mediation sessions at the outset of the case. (Dkts. entry dated

3/16/2018, 28, 33, 41) Plaintiffs affirmatively requested that Defendants agree to participate in a

settlement conference with a Magistrate Judge prior to trial. Plaintiffs themselves lost wages in

attending these sessions and earnestly sought to resolve the case on reasonable terms so as to

avoid missing additional days of work. Indeed, Plaintiffs’ counsel, a non-profit public interest

law firm, also sought to achieve a reasonable settlement so as to avoid the substantial cost and

resource allocation necessitated by protracted litigation and trial.

       13.     Plaintiffs took seriously the Court’s directive that the parties should attempt to

stipulate to any amount of damages possible prior to trial. (Dkt. enty dated 4/30/2019) After an

in-person meeting with opposing counsel, Plaintiffs’ counsel prepared a detailed proposed



                                                  4
        Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 5 of 15



stipulation as to hours worked, regular rates of pay and gross pay. Defendants refused to stipulate

to any of these facts for any pay period for any Plaintiff or to any amount of owed wages. Only

after the Defendants filed their proposed trial exhibits and Plaintiffs pointed out that much of the

data points regarding hours and wages were overlapping with Plaintiffs’ prior proposed

stipulation did Defendants agree to any stipulation at all. Defendants’ inexcusable delay in

reviewing their own records and Plaintiffs’ proposed stipulation caused Plaintiffs to undertake

significant additional work in preparing for trial, principally in the development of a

comprehensive summary exhibit much of which could have been obviated by stipulations.

       14.     Investigation of the facts underlying the claims and development of evidence to

support them took multiple meetings with the Plaintiffs, both individually and in groups.

Preparation of damages calculations for mediation and settlement conferences, execution of the

declarations in support of opposition to defendants’ summary judgment motion, preparation for

depositions and trial required additional individual and group meetings. As all of the Plaintiffs

speak Spanish as a first language, interviews and fact-finding took place in Spanish and often

required translation of English language material. Plaintiffs have not previously participated in

litigation and are not sophisticated about the laws protecting their rights or the legal system itself.

Consequently, Plaintiffs’ counsel devoted substantial time and effort to effectively working with

their clients who by their backgrounds and occupations are most likely to be victims of wage

theft but are among those least familiar with legal process for redressing it.

       15.     On May 7, 2019, the jury returned a verdict finding in Plaintiffs’ favor on each

and every question, awarding maximum damages where asked to assess an amount and adopting

factual determinations nearly identical to those set forth in Plaintiffs’ summary exhibit. ECF

Dkt. 115. Pursuant to the Court’s Order, Plaintiffs’ counsel undertook to develop and obtain



                                                  5
        Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 6 of 15



Defendants’ agreement as to a joint proposal for calculation of damages to be awarded to

Plaintiffs based upon the Jury Verdict. A joint letter regarding damages calculation and a joint

proposed Order have been filed with the Court. ECF Dkts. 116 and 117. This fee application is

related to that proposed Order as any award of costs and fees should be included in the final

judgment entered in this action.

II.    Time Spent on the Litigation
       16.     As of May 24, 2019, WJCNY had spent more than 970 hours litigating this case,

which includes more than 800 attorney hours, more than 120 paralegal hours, and more than 20

clerical hours. WJCNY also incurred more than $8,000 in out-of-pocket costs prosecuting this

litigation, which were incidental and necessary to the representation of the Plaintiffs.

       17.     WJCNY is a leanly staffed, non-profit public interest law practice and must

consistently minimize duplication of efforts in our litigation matters so as to serve the greatest

number of low-income households throughout New York State while also assuring that adequate

staffing recourses are allocated to any case as needed.

       18.     Plaintiffs’ Counsel seeks fees based on the lodestar method of compensation.

Counsel’s hourly billing rates in the Southern District of New York are $350 for legal director

Robert McCreanor, $225 for staff attorney Maureen Hussain and for staff attorney John Marsella,

$125 per hour for paralegals Ken Wolkin and Nathalia Rodaso-Oliveras, and $50 for clerical work

performed by Amanda Batista and Diana Saguilan.

       19.     As of May 29, 2019, Plaintiffs’ Counsel’s total lodestar on this case was $249,562.

Attached as Exhibit 1 is a summary of the time spent by each attorney, paralegal and




                                                  6
        Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 7 of 15



administrative staff person as of the date of this filing.1

        20.     Exhibits 1A-H are spreadsheets containing the contemporaneous time records of

Plaintiffs’ Counsel for this case.

III.    Worker Justice Center of New York
        21.     WJCNY, a statewide non-profit legal assistance organization with offices in

Westchester, Ulster and Monroe counties, and its predecessor organizations (Farmworker Legal

Services of New York and Workers Rights Law Center of New York) have represented low-wage

workers throughout New York State in significant employment litigation matters, including many

collective and class action cases, for several decades.

        22.     WJCNY does not charge its clients for legal assistance but does depend on awards

of costs and fees under FLSA, NYLL and other fee shifting statutes to maintain its operations and

continue to provide legal assistance to other vulnerable, low-income New Yorkers.

        23.     This case was handled without prepayment of costs and fees by the Plaintiffs.

WJCNY has advanced all the costs of this litigation to date and has covered the overhead for

office expenses and payroll of staff handling the litigation.

        24.     Current cases being handled by WJCNY are summarized on our website

http://wjcny.org.

        25.     WJCNY is currently handling litigation around New York State in which we

represent low-wage workers in labor and employment matters across a range of industries,

including multiple certified and putative collective and class actions in the Southern and Western

Districts of New York. For a summary list of major cases currently under litigation by the



1
 Plaintiffs’ counsel expects to continue to have significant work hours in the future trying to
collect any judgment against the Defendants.

                                                    7
          Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 8 of 15



WJCNY, see the WJCNY’s website.

IV.       Lawyers and Staff Working on this Case
          26.   There are currently six full-time practicing attorneys employed at WJCNY, four of

whom are primarily focused on labor and employment matters affecting low-wage and immigrant

workers and two of whom are focused on immigration law matters. WJCNY has a robust and

diverse community outreach staff who are largely bilingual in English and Spanish and culturally

competent in the provision of services to our clients. The WJCNY staff members who worked on

this case include attorneys Robert McCreanor, Maureen Hussain and John Marsella; paralegals

Ken Wolkin and Nathalia Rosado-Oliveras, and administrative assistants Amanda Batista and

Diana Saguilan.

          A.    Robert McCreanor
          27.   I am a 2002 graduate of the Harvard Law School and have been actively practicing

law for nearly 17 years. I served by appointment of Robert Morgenthau as an Assistant District

Attorney for three years in a trial bureau of the New York County District Attorney’s office during

which time I prosecuted hundreds of misdemeanor and felony cases including more than 15 of

which were tried to verdict before juries and in which I served as lead or sole trial counsel, and

others which concluded through bench trials. I was subsequently employed for approximately two

years as a litigation associate at the law firm Paul, Weiss, Rifkind, Wharton & Garrison LLP where

I primarily represented individual and corporate clients in commercial litigation matters including

a major privately initiated federal anti-trust action in which I served as the senior associate on the

matter.

          28.   For more than a decade, I have worked in various non-profit, public interest legal

practice settings. I was the founding staff attorney for the employment and housing litigation

programs at Catholic Migration Services (CMS), a leading provider of non-profit civil legal


                                                  8
        Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 9 of 15



services to immigrants and refugees in Brooklyn and Queens, NY. In this capacity, I frequently

represented large groups of low-income individuals in both housing and employment law matters.

For example, I served as lead counsel for Plaintiffs in Aguaiza et al. v. Vantage Properties LLC et

al. (105197/08), a case brought in New York State Supreme Court by dozens of low-income,

immigrant tenants against their corporate landlords. Similarly, I served as co-counsel for Plaintiffs

in Chamorro et al. v. Ghermezian et al (SDNY 12-cv-8159), a Fair Labor Standards Act (FLSA)

and New York Labor Law (NYLL) case in the Southern District of New York which was

conditionally certified as a collective action. I subsequently served as Director of Legal Services

for CMS during which time I continued to litigate a high volume of housing and employment

cases, as well as handle immigration legal matters, while supervising a legal staff comprised of

approximately 25 attorneys, paralegals and administrative support persons.

       29.     I then served as Executive Director and supervising attorney for the Rhode Island

Center for Justice, a non-profit public interest law office based in Providence, RI. During this

time, I continued to represent large groups of low-income individuals in a range of employment

law and civil rights related legal practice areas. For example, I served as lead counsel for Plaintiffs

in Bennett et al. v. Ahern et al. (PC-15-4214), a class action brought in Rhode Island Superior

Court by several low-income, medically vulnerable utility consumers against National Grid and

the State of Rhode Island on behalf of more than 5,000 similarly situated households who had

experienced illegal shut-off of their gas and electric utility service. In this case, I successfully

argued for Plaintiffs at a preliminary injunction hearing, obtaining provisional class-wide

injunctive relief. I also served as lead counsel for Plaintiffs in Reyes et al. v. East Coast Lot &

Pavement Corp. et al. (1:16-cv-00592), a FLSA case brought in the District of Rhode Island and

certified as a 216 (b) collective action. I also represented a group of low-wage workers as lead



                                                  9
         Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 10 of 15



counsel in Guarcas et al. v. Gourmet Heaven et al., a case brought in the District of Rhode Island

in which plaintiffs’ prevailed on inter alia the issue of successor liability under the FLSA, the first

such decision in the First Circuit. Guarcas v. Gourmet Heaven, LLC, 2016 US Dist LEXIS 180714

(DRI Nov. 30, 2016, No. 15-056ML)

        30.      I recently served as Executive Director and supervising attorney of the Hudson

Valley Justice Center, a non-profit legal services organization, where my colleague attorney

Maureen Hussain and I developed an employment litigation docket focused on representation of

low-wage workers in wage and hour, illegal discrimination, labor trafficking and other related

matters. See Sandoval v. Tequila Sunrise of Westchester Inc. et al. (SDNY 7:17-cv-01504) (FLSA

and NYLL claims on behalf of restaurant worker); Alberto et al. v. Plaza Sweets et al. (SDNY

7:17-cv-10048-NSR) (FLSA, NYLL and ERISA claims on behalf of large-scale commercial

bakery workers); Barragan Contreras et al. v. Rosann Landscape Corp. et al. (SDNY 7:17-cv-

06453-CS) (conditionally certified FLSA collective action, Rule 23 certified NYLL class action

on behalf of landscaping workers); Ramirez et al. v. Abayev et al. (SDNY 1:17-cv-08688) (FLSA

and NYLL claims on behalf of construction workers).

        31.      As of June 1, 2018, I have served as Legal Director of Worker Justice Center of

New York (WJCNY). In this capacity, I have continued to represent low-wage workers in labor

and employment matters including the following cases2: Cardenas et. al. v. A.J. Piedimonte

Agricultural Development, LLC. et. al., (WDNY 1:18-cv-881)(conditionally certified FLSA

collective action on behalf of farmworkers); Diaz Reyes et al. v. W.D. Henry & Sons et al. (WDNY



2
 All pending litigation matters from Hudson Valley Justice Center (HVJC), including this case, were transferred to
Worker Justice Center of New York (WJCNY) when Maureen Hussain and I simultaneously moved from HVJC to
WJCNY on June 1, 2018. An agreement between to the two organizations as to the reimbursement of costs and
division of fees awarded in these cases is annexed hereto as Exhibit 3.


                                                        10
       Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 11 of 15



1:18-cv-01017) (FLSA, NYLL and Agricultural Worker Protection Act (AWPA) claims on behalf

of migrant and seasonal farmworkers); and Corea et al. v. Café Spice {GCT}, Inc. et al. (SDNY

7:18-cv-10354) (FLSA and NYLL claims on behalf of large-scale prepared food production

workers, conditional certification motion pending).

       32.     I have also instructed clinical legal education programs as an adjunct professor at

St. John’s University School of Law and taught doctrinal courses at Roger Williams University

School of Law. I have published articles in scholarly journals and practitioners’ guides regarding

the practice of poverty law, representation of low-income individuals and groups, the intersection

of law and community organizing and immigration legal matters. In 2013, I was selected by the

American Bar Association’s Rule of Law Initiative to develop and implement a first-of-its-kind

human rights clinical legal education program in at the University of Bahrain College of Law. I

frequently participate in panel events and instruct continuing legal education programs related to

the representation of low-wage workers in employment law matters and related topics.

       B.      Maureen Hussain
       33.     Maureen Hussain is a 2011 graduate of the Harvard Law School.

       34.     She was previously employed as a staff attorney at Catholic Migration Services in

Brooklyn and Queens, NY where she represented low-income individuals and groups in

employment, housing and immigration matters. She represented plaintiffs in the above

referenced 216 (b) collective action Chamorro et al. v. Ghermezian et al. and also in Gonsalez et

al. v. Marin et al. (EDNY 12-cv-1157), a FLSA, NYLL and pregnancy discrimination case

brought in the Eastern District of New York on behalf of factory workers who were subjected to

forced labor and other egregious legal violations. Ms. Hussain also assisted in the representation

of a group of more than 30 low-income, immigrant tenants in Centeno et al. v. Zara Realty

Holdings Corp. (28271/11), a case brought in New York State Supreme Court.

                                                11
       Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 12 of 15



       35.     Attorney Maureen Hussain subsequently served as a law clerk to U.S. Magistrate

Judge Debra Freeman in the Southern District of New York.

       36.     As referenced above, attorney Maureen Hussain recently worked as a staff

attorney at Hudson Valley Justice Center (HVJC), where she represented multiple groups of low-

wage workers in state and federal employment litigation matters including Alberto et al. v. Plaza

Sweets et al.; Barragan Contreras et al. v. Rosann Landscape Corp. et al.; Ramirez et al. v.

Abayev et al.; and Anton et al. v. Go Green Finish et al. (SDNY 7:18-cv-01506-NSR) (FLSA and

NYLL claims brought on behalf of construction workers).

       37.     Since June 1, 2018, she has been employed as a WJCNY staff attorney. In this

capacity, she has continued to handle employment law matters in state and federal court

including those matters which were transferred with her from HVJC to WJCNY.

       38.     Ms. Hussain has also participated in the development of trainings and instructed

continuing legal education programs on group representation in wage and hour matters, most

recently at the New York State Bar Association’s 2018 Legal Partnership Conference.

       C.      John Marsella
       39.     John Marsella is a 2013 graduate of American University Washington College of

Law.

       40.     Since August 2013, he has been employed as a staff attorney at WJCNY where he

has represented individuals in civil rights and employment law matters. He has handled single

plaintiff, class, and collective action claims involving discrimination, wage theft, and human

rights violations before administrative agencies and in state and federal court.

       41.     Examples of his successful representation of low-wage workers in labor and

employment law matters include securing a judgment on behalf of a plaintiff in an action brought

pursuant to the Trafficking Victims Protection Reauthorization Act, the 13th Amendment of the

                                                12
       Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 13 of 15



U.S. Constitution, and FLSA and NYLL in Mathai v. George, NDNY 1:13-cv-997. He has also

successfully resolved numerous wage and hour law, workplace discrimination, and other labor

and employment lawsuits favorably on behalf of low wage immigrant workers. See Bocanegra,

et. al. v. 93 Alexander St. et. al., WDNY 6:14-cv-06180; Ramirez Valdivia v. Dodge Street LLC,

WDNY 6:14-cv-6476; Trejo-Valdez v. Merrell et. al., WDNY 6:15-cv-6689, Andres Perez et. al.

v. Schum-Acres Dairy Ops. LLC. et. al., WDNY 6:17-cv-6580.

       42.     His experience includes successfully opposing multiple summary judgment

motions in a multi-plaintiff discrimination lawsuit, Nescolarde et. al. v. Pinkowski et. al., WDNY

6:12-cv-6707; and most recently securing conditional certification of a FLSA collective action

and litigating on behalf of a group of forty-eight migrant and low wage farmworkers, Cardenas

et. al. v. A.J. Piedimonte Agricultural Development, LLC. et. al., WDNY 1:18-cv-881.

       43.     Outside of federal court Mr. Marsella has also successfully brought claims before

the National Labor Relations Board (“NLRB”), Equal Employment Opportunity Commission

(“EEOC”), and New York State Division of Human Rights, most recently securing a settlement

of unfair labor practice charges brought before the NLRB on behalf of multiple low wage

immigrant factory workers, In the Matter of Goodness Gardens Inc., and a probable cause

finding of disability discrimination on behalf of an immigrant laborer with the EEOC, In the

Matter of Javier Amigon.

       D.      Paralegals Ken Wolkin and Nathalia Rosado-Oliveras

       44.     WJCNY employs Ken Wolkin and Nathalia Rosado Oliveras as paralegals.

       45.     Mr. Wolkin is a 2012 graduate of Vassar College. Since January 2013, he has

served as a member of WJCNY’s litigation team primarily assisting in the representation of

individuals and groups in class action civil rights, labor and employment law matters. He is


                                               13
       Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 14 of 15



responsible for maintenance of WJCNY’s case management database and has substantial

experience in data management including creation of complex spreadsheets, damages

calculations and other handling of litigation related data sets.

       46.     Ms. Rosado-Oliveras is a 2017 graduate of Wells College. Since April 2018, she

has been employed as a paralegal at WJCNY where she is also a member of the litigation team,

managing discovery materials and assisting in evidence gathering, data management and

damages calculations


       E.      Administrative Assistants Amanda Batista and Diana Saguilan

       47.     WJCNY also employs Amanda Batista and Diana Saguilan as members of its

administrative support staff. Ms. Saguilan graduated from Bard College in 2006 and Ms. Batista

graduated from SUNY-Albany in 2012.


V.     Billing Rates
       48.     Our firm currently employs the following billing rates:

       Robert McCreanor:       $350 per hour
       Maureen Hussain:        $225 per hour
       John Marsella:          $225 per hour
       Paralegals:             $125 per hour
       Clerical:               $50 per hour

VI.    Time Records
       49.     Attached to this affirmation are spreadsheets containing dates, start and stop times

for tasks performed by each team member, and descriptions of the tasks performed, all as

contemporaneously recorded by the respective staff members. Exhibits 1A-H. I have exercised

billing judgment by not including significant amounts of time including ordinary travel to and

from client meetings, mediations, settlement conferences and court appearances, as well as the

time of WJCNY paralegals spent interpreting for Plaintiffs during the trial. I have also excluded

                                                 14
           Case 7:17-cv-09431-JCM Document 119 Filed 05/24/19 Page 15 of 15



the time spent by attorney John Marsella in attending the trial proceedings.

VII.   Costs
       50.      Attached to this affirmation as Exhibit 2 are the costs incurred by WJCNY in

representing the Plaintiffs in this case. I have exercised discretion in not counting among the

costs for which WJCNY seeks reimbursement significant and costly items including mileage to

and from client meetings, internal copying of documents and mailing and postage fees.


       I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true and

correct.


Dated: May 24, 2019
Kingston, New York
                                                      /s/ Robert McCreanor

                                                      Robert McCreanor
                                                      Worker Justice Center of New York
                                                      9 Main Street
                                                      Kingston, NY 12561
                                                      (845) 331-6615




                                                15
